Exhibit 10.3

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THIS NOTE MAY NOT BE OFFERED
FOR SALE OR SOLD IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 AND APPLICABLE STATE SECURITIES LAWS; OR AN OPINION OF
COUNSEL, IN FORM AND SUBSTANCE ACCEPTABLE TO THE ISSUER, THAT REGISTRATION IS
NOT REQUIRED.

 

SECURED TERM PROMISSORY NOTE

 

Issuance Date: August ____, 2016 $4,000,000

 

FOR VALUE RECEIVED, Creative Realities, Inc., a Minnesota corporation (“CRI”),
Creative Realities, LLC, a Delaware limited liability company (“CRLLC”),
Broadcast International, Inc., a Utah corporation (“BII”) and Conexus World
Global, LLC, a Kentucky limited liability company (“Conexus,” and collectively
referred to together with CRI, CRLLC and BII as the “Maker”), hereby promises to
pay to the order of Slipstream Communications, LLC, an Anguillan limited
liability company or its successors or assigns (as applicable, the “Holder”),
the principal amount of $4,000,000 (USD), or such lesser amount as shall have
been actually advanced pursuant to that certain Loan and Security Agreement by
and between Maker and initial Holder dated of even date herewith (the “Loan and
Security Agreement”), on or prior to [●], 2017 (subject to the right of
extension set forth in Section 1(b) below, the “Maturity Date”), in accordance
with the terms hereof and the Loan and Security Agreement. This Secured Term
Promissory Note is hereinafter referred to as the “Note.” Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Loan
and Security Agreement.

 

1. INTEREST AND PAYMENTS

 

(a)       Interest. The principal amount of this Note will bear simple interest
(calculated in the manner provided in the Loan and Security Agreement) at the
rate of eight percent (8.0)% per annum, subject to increase as provided in the
Loan and Security Agreement. Interest will be payable in cash on a monthly basis
in arrears on the first Business Day of each month, with the first interest
payment due on October 1, 2016 (or the first business day thereafter).

 

(b)       Term and Payment; Application. The principal amount of this Note,
together with all accrued but unpaid interest and any other sums owed hereunder,
shall be due and payable at the close of business on the Maturity Date;
provided, however, that Maker, by written notice thereof to the Holder delivered
at least 30 days prior to the Maturity Date, may elect to extend the Maturity
Date for up to one additional one-year period subject only to Maker’s execution
and delivery to Slipstream Communications, LLC or its designee of the Extension
Warrants; provided however Maker may not extend the Maturity Date if at the time
of the giving of such notice or at the initial Maturity Date there is an Event
of Default. All payments and prepayments shall be applied first to any costs
payable under this Note or the Loan and Security Agreement, second to accrued
but unpaid interest, and third to principal.

 



 

 

(c)       Prepayment. Maker may at its option prepay all principal and interest
owed under this Note, in whole or in part, at any time and from time to time,
without penalty or premium.

 

2. TRANSFER, EXCHANGE AND REPLACEMENT

 

(a)       Transfer or Exchange. This Note has not been and is not being
registered under the provisions of the Securities Act of 1933 (the “Securities
Act”) or any state securities laws and this Note may not be transferred prior to
the end of the holding period applicable to sales under Rule 144 unless in
accordance with applicable law and unless: (1) the transferee is an “accredited
investor” (as defined in Regulation D under the Securities Act) and (2) the
Holder shall have delivered to Maker an opinion of counsel, reasonably
satisfactory in form, scope and substance to Maker, to the effect that this Note
may be sold or transferred without registration under the Securities Act. Upon
surrender of any Note for registration of transfer or for exchange to Maker at
its principal office, Maker at its sole expense will execute and deliver in
exchange therefor a new Note or Notes, as the case may be, as requested by the
Holder or transferee, which aggregate principal amount is equal the unpaid
principal amount of such Note, registered as such Holder or transferee may
request; provided, however, that this Note may not be transferred by Holder to
any Person other than Holder’s affiliates without the prior written consent of
Maker. Maker shall be entitled to regard the registered Holder of this Note as
the Holder of the Note so registered for all purposes until Maker or its agent,
as applicable, is required to record a transfer of this Note on its register.

 

(b)       Replacement. Upon notice to Maker of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to Maker in a form reasonably
acceptable to Maker and, in the case of mutilation, upon surrender and
cancellation of the Note, Maker shall execute and deliver a new Note of like
tenor and date and in substantially the same form as this Note.

 

3. DEFAULTS AND REMEDIES

 

An Event of Default shall occur when and as provided in the Loan and Security
Agreement and, upon any such default, the Holder shall have the remedies
described in the Loan and Security Agreement.

 

4. AMENDMENT AND WAIVER

 

The provisions of this Note may not be modified, amended or waived, and Maker

may not take any action herein prohibited, or omit to perform any act herein
required to be performed by it, without the written consent of the Holder.

 

5. MAKER’S WAIVER OF NOTICE

 

To the extent permitted by law, Maker hereby waives demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, except as may be set forth in
the Loan and Security Agreement.

 

 2 

 

 

6. GOVERNING LAW

 

This Note shall be construed and enforced in accordance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the laws of the State of New York, without giving
effect to provisions thereof regarding conflict of laws.

 

7. INDEMNITY AND EXPENSES

 

Maker agrees to pay and reimburse the Holder upon demand for all reasonable
costs and expenses (including without limitation reasonable attorneys’ fees and
expenses) that the Holder may incur in enforcing its rights under this Note
(including but not limited to collection).

 

8. NO WAIVER OF ENFORCEMENT RIGHTS

 

No failure or delay on the part of this Note in the exercise of any power, right
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of any other right, power or privilege.

 

9. NOTICE

 

Notices shall be given at the address for Maker or Holder, as applicable,
indicated in the Loan and Security Agreement. Notice shall be deemed to have
been given as described in the Loan and Security Agreement.

 

10. JOINT AND SEVERAL

 

All obligations of Maker under this Note shall be joint and several.

 

* * * * * * *

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have set their hands to this Secured Term
Promissory Note as of the date first set forth above.

 

MAKER:

 



CREATIVE REALITIES, INC.         By:     Rick Mills     Chief Executive Officer
        CREATIVE REALITIES, LLC         By:     Rick Mills     Chief Executive
Officer         BROADCAST INTERNATIONAL, INC.         By:     Rick Mills    
Chief Executive Officer         CONEXUS WORLD GLOBAL, LLC         By:     Rick
Mills     Chief Executive Officer  

 

 

4

 

